

115 HR 413 IH: Early Pell Promise Act
U.S. House of Representatives
2017-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 413IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2017Mrs. Lawrence introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo establish an Early Federal Pell Grant Commitment Program.
	
 1.Short titleThis Act may be cited as the Early Pell Promise Act. 2.Early Federal Pell Grant commitment programSubpart 1 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a et seq.) is amended by adding at the end the following:
			
				401B.Early Federal Pell Grant commitment program
 (a)Program authorityThe Secretary is authorized to carry out an Early Federal Pell Grant Commitment Program (referred to in this section as the Program) under which the Secretary shall—
 (1)award grants to State educational agencies to pay the administrative expenses incurred in participating in the Program; and
 (2)make a commitment to award Federal Pell Grants to eligible students in accordance with this section.
 (b)Program requirementsThe Program shall meet the following requirements: (1)Eligible students (A)In generalA student shall be eligible to receive a commitment from the Secretary to receive a Federal Pell Grant early in the student's academic career if the student—
 (i)is in 8th grade; and (ii)is eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.).
								(2)Federal Pell Grant commitment
 (A)In generalExcept as provided in subparagraph (B), each eligible student who participates in the Program shall receive a commitment from the Secretary to receive a Federal Pell Grant during the first 2 academic years that the student is in attendance at an institution of higher education as an undergraduate student, if the student—
 (i)applies for Federal financial aid (via the FAFSA) during the student's senior year of secondary school and during the succeeding academic year; and
 (ii)enrolls at such institution of higher education— (I)not later than 3 years after such student receives a secondary school diploma or its recognized equivalent; or
 (II)if such student becomes a member of the Armed Forces (including the National Guard or Reserves), not later than 3 years after such student is discharged, separated, or released from the Armed Forces (including the National Guard or Reserves).
 (B)Exception to commitmentIf an eligible student receives a commitment from the Secretary to receive a Federal Pell Grant during the first 2 academic years that the student is in attendance at an institution of higher education as an undergraduate student and the student applies for Federal financial aid (via the FAFSA) during the student's senior year of secondary school or during the succeeding academic year, and the expected family contribution of the student for either of such years is more than 2 times the threshold amount for Federal Pell Grant eligibility for such year, then such student shall not receive a Federal Pell Grant under this section for the succeeding academic year. Such student shall continue to be eligible for any other Federal student financial aid for which the student is otherwise eligible.
 (3)Applicability of Federal Pell Grant requirementsThe requirements of section 401 shall apply to Federal Pell Grants awarded pursuant to this section, except that with respect to each eligible student who participates in the Program and is not subject to the exception under paragraph (2)(B), the amount of each such eligible student's Federal Pell Grant only shall be calculated by deeming such student to have an expected family contribution equal to zero.
						(c)State educational agency applications
 (1)In generalEach State educational agency desiring to participate in the Program shall submit an application to the Secretary at such time and in such manner as the Secretary may require.
 (2)ContentsEach application shall include— (A)a description of the proposed targeted information campaign for the Program and a copy of the plan described in subsection (e)(2);
 (B)an assurance that the State educational agency will fully cooperate with the ongoing evaluation of the Program; and
 (C)such other information as the Secretary may require. (d)Evaluation (1)In generalFrom amounts appropriated under subsection (f) for a fiscal year, the Secretary shall reserve not more than $1,000,000 to award a grant or contract to an organization outside the Department for an independent evaluation of the impact of the Program.
 (2)Competitive basisThe grant or contract shall be awarded on a competitive basis. (3)Matters evaluatedThe evaluation described in this subsection shall consider metrics established by the Secretary that emphasize college access and success, encouraging low-income students to pursue higher education, and the cost effectiveness of the program.
 (4)DisseminationThe findings of the evaluation shall be widely disseminated to the public by the organization conducting the evaluation as well as by the Secretary.
						(e)Targeted information campaign
 (1)In generalEach State educational agency receiving a grant under this section shall, in cooperation with the participating local educational agencies within the State and the Secretary, develop a targeted information campaign for the Program.
 (2)PlanEach State educational agency receiving a grant under this section shall include in the application submitted under subsection (c) a written plan for their proposed targeted information campaign. The plan shall include the following:
 (A)OutreachOutreach to students and their families, at a minimum, at the beginning and end of each academic year.
 (B)DistributionHow the State educational agency plans to provide the outreach described in subparagraph (A) and to provide the information described in subparagraph (C).
 (C)InformationThe annual provision by the State educational agency to all students and families participating in the Program of information regarding—
 (i)the estimated statewide average higher education institution cost data for each academic year, which cost data shall be disaggregated by—
 (I)type of institution, including— (aa)2-year public colleges;
 (bb)4-year public colleges; (cc)4-year private colleges; and
 (dd)private, for-profit colleges; and (II)component, including—
 (aa)tuition and fees; and (bb)room and board;
 (ii)Federal Pell Grants, including— (I)the maximum Federal Pell Grant for each academic year;
 (II)when and how to apply for a Federal Pell Grant; and (III)what the application process for a Federal Pell Grant requires;
 (iii)State-specific college savings programs; (iv)State-based financial aid, including State-based merit aid; and
 (v)Federal financial aid available to students, including eligibility criteria for the Federal financial aid and an explanation of the Federal financial aid programs.
 (3)Annual informationThe information described in paragraph (2)(C) shall be provided to eligible students annually for the duration of the students' participation in the Program.
 (4)ReservationEach State educational agency receiving a grant under this section shall reserve $200,000 of the grant funds received each fiscal year to carry out the targeted information campaign described in this subsection.
 (f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary.. 